



Exhibit 10.45


AMENDMENT NO. 2
TO FINANCING AGREEMENT


AMENDMENT NO. 2 TO FINANCING AGREEMENT, dated as of November 9, 2017 (this
"Amendment"), to the Financing Agreement, dated as of February 26, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Financing Agreement"), by and among Avid Technology, Inc., a Delaware
corporation (the "Parent" or the "Borrower"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages thereto (together with each other
Person that executes a joinder agreement and becomes a "Guarantor" thereunder or
otherwise guaranties all or any part of the Obligations (as defined therein),
each a "Guarantor" and, collectively, the "Guarantors"), the lenders from time
to time party thereto (each a "Lender" and, collectively, the "Lenders"),
Cerberus Business Finance, LLC, a Delaware limited liability company ("CBF"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and CBF, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").


WHEREAS, the Loan Parties have requested that the Agents and the Lenders amend
certain terms and conditions of the Financing Agreement; and


WHEREAS, the Agents and the Lenders are willing to amend such terms and
conditions of the Financing Agreement on the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1. Definitions. All terms used herein that are defined in the Financing
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Financing Agreement.


2. Amendments.
(a) Recitals. The recitals of the Financing Agreement are hereby amended by
amending and restating the first sentence therein in its entirety as follows:


"The Borrower has asked the Lenders to extend credit to the Borrower consisting
of (a) a term loan in the aggregate principal amount of $115,000,000 and (b) a
revolving credit facility in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding."


(b) New Definitions. Section 1.01 of the Financing Agreement is hereby amended
by adding the following definitions, in appropriate alphabetical order:


(i) ""Aggregate Savings Amount" has the meaning specified therefor in Section
7.01(a)(xvi)."


(ii) ""Amendment No. 2" means Amendment No. 2 to Financing Agreement, dated as
of November 9, 2017, by and among the Loan Parties, the Agents and the Lenders."


(iii) ""Amendment No. 2 Effective Date" has the meaning set forth in Amendment
No. 2."





--------------------------------------------------------------------------------







(iv) ""Amendment No. 2 Fees" has the meaning set forth in the Fee Letter.


(v) ""Original Term Loan Commitment" means, with respect to each Lender, the
commitment of such Lender to make the Original Term Loan to the Borrower on the
Effective Date in the amount set forth in Schedule 1.01(A) hereto or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
this Agreement, as such commitment may be terminated or reduced from time to
time in accordance with the terms of this Agreement."


(vi) ""Original Term Loan Indebtedness" has the meaning specified therefor in
Section 2.01(a (iv)."


(vii) ""Original Term Loans" means the Term Loans made by the Lenders to the
Borrower on the Effective Date pursuant to Section 2.01(a)(ii)."


(viii) ""Purchase Savings Amount" has the meaning specified therefor in Section
7.01(a)(xvi)."


(ix) ""Specified Note Disbursements" means the amount paid by the Borrower to
purchase the principal amount of Convertible Notes purchased in accordance with
Section 7.02(m)(iii)(B)."


(x) ""Term A Lender" means a Lender making a Term A Loan."


(xi) ""Term A Loan" means the Term A Loans made by the Term A Lenders to the
Borrower on the Amendment No. 2 Effective Date pursuant to Section
2.01(a)(iii)."


(xii) ""Term A Loan Commitment" means, with respect to each Term A Lender, the
commitment of such Lender to make the Term A Loan to the Borrower on the
Amendment No. 2 Effective Date in the amount set forth in Schedule 1.01(A)
hereto or in the Assignment and Acceptance pursuant to which such Lender became
a Lender under this Agreement, as such commitment may be terminated or reduced
from time to time in accordance with the terms of this Agreement."


(xiii) ""Total Original Term Loan Commitment" means the sum of the amounts of
the Lenders' Original Term Loan Commitments, which amount was $100,000,000 as of
the Effective Date."


(xiv) ""Total Term A Loan Commitment" means the sum of the amounts of the Term A
Lenders' Term A Loan Commitments, which amount is $15,000,000 as of the
Amendment No. 2 Effective Date."


(c) Existing Definitions. The following definitions in Section 1.01 of the
Financing Agreement are hereby amended as follows:


(i) The definition of "Consolidated EBITDA" is hereby amended by (A) deleting
the "and" at the end of clause (b)(xii), (B) retitling clause (b)(xiii) as
clause (b)(xiv) and (C) inserting a new clause (b)(xiii) as follows:


"(xiii) the amount of deferred revenue recorded as of December 31, 2017 that
will be eliminated in connection with the adoption of ASC 606 (Revenue From
Contracts With Customers) or its successor or replacement, on January 1, 2018,
which prior to the adoption of ASC 606 would have amortized into revenue, and".







--------------------------------------------------------------------------------





(ii) The definition of "Excess Cash Flow" is hereby amended by adding the
following proviso immediately prior to the end of the definition:


(iii) "; provided, that any amount paid by a Loan Party to purchase the
Convertible Notes in accordance with the terms hereof shall be excluded from the
deductions set forth in this clause (b)."


(iv) The definition of
"Fee Letter" is hereby amended and restated in its entirety to read as follows:
""Fee Letter" means the Amended and Restated Fee Letter, dated as of the
Amendment No. 2 Effective Date, 2017, among the Borrower and the Collateral
Agent (as amended, restated, supplemented or otherwise modified from time to
time)."


(v) The definition of "Permitted Investment" is hereby amended by (A) deleting
the "and" at the end of clause (r), (B) retitling clause (s) as clause (t) and
(C) inserting a new clause (s) as follows:
 
"(s) Investments consisting of Convertible Notes purchased by the Borrower in
accordance with the terms hereof; and".


(vi) The definition of "Pro Rata Share" is hereby amended by amending and
restating clause (b) therein in its entirety to read as follows:


"(b) (i) a Lender's obligation to make the Term A Loan and the right to receive
payments of the Amendment No. 2 Fees, the percentage obtained by dividing (A)
such Lender's Term A Loan Commitment by (B) the Total Term A Loan Commitment
(provided that if the Total Term A Loan Commitment has been reduced to zero, the
numerator shall be the aggregate unpaid principal amount of such Lender's
portion of the Term A Loan and the denominator shall be the aggregate unpaid
principal amount of the Term A Loan) and (ii) a Lender's right to receive
payments of interest, fees (other than the Amendment No. 2 Fees), and principal
with respect to the Term Loan, the percentage obtained by dividing (A) such
Lender's Term Loan Commitment by (B) the Total Term Loan Commitment (provided
that if the Total Term Loan Commitment has been reduced to zero, the numerator
shall be the aggregate unpaid
principal amount of such Lender's portion of the Term Loan and the denominator
shall be the aggregate unpaid principal amount of the Term Loan), and".


(vii) The definition of "Term Loans" is hereby amended and restated in its
entirety to read as follows:
""Term Loans" means (i) the Original Term Loans made by the Term Loan Lenders to
the Borrower on the Effective Date pursuant to Section 2.01(a)(ii) and (ii) the
Term A Loans made by the Term A Lenders on the Amendment No. 2 Effective Date
pursuant to Section 2.01(a)(iii)."


(viii) The definition of "Term Loan Commitment" is hereby amended and restated
in its entirety to read as follows:


""Term Loan Commitment" means, with respect to each Lender, the Original Term
Loan Commitment and/or the Term A Loan Commitment of such Lender."


(ix) The definition of "Total Revolving Credit Commitment is hereby amended and
restated in its entirety to read as follows:







--------------------------------------------------------------------------------





""Total Revolving Credit Commitment" means the sum of the amounts of the
Lenders' Revolving Credit Commitments, which amount is $10,000,000 as of the
Amendment No. 2 Effective Date."


(x) The definition of "Total Term Loan Commitment" is hereby amended and
restated in its entirety to read as follows:


""Total Term Loan Commitment" means the sum of (i) the amount of the Lenders'
Original Term Loan Commitments and (ii) the amount of the Lenders' Term A Loan
Commitments."


(d) Section 2.01(a) (Commitments). Section 2.01(a) of the Financing Agreement is
hereby amended and restated in its entirety to read as follows:


"Section 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:


(i) each Revolving Loan Lender severally agrees to make Revolving Loans to the
Borrower at any time and from time to time during the term of this Agreement, in
an aggregate principal amount of Revolving Loans at any time outstanding not to
exceed the amount of such Lender's Revolving Credit Commitment;


(ii) each Term Loan Lender severally made the Original Term Loan to the Borrower
on the Effective Date, in an aggregate principal amount equal to such Lender's
Original Term Loan Commitment;


(iii) each Term A Lender severally agrees to make the Term A Loan to the
Borrower on the Amendment No. 2 Effective Date, in an aggregate principal amount
not to exceed the amount of such Lender's Term A Loan Commitment; and


(iv) notwithstanding anything to the contrary contained in this Section 2.01(a),
the Loan Parties hereby acknowledge, confirm and agree that (1) immediately
prior to the Amendment No. 2 Effective Date, the outstanding principal amount of
the Revolving Loans is equal to $0, (2) immediately prior to the Amendment No. 2
Effective Date, the outstanding principal amount of the Original Term Loan is
equal to $92,500,000 (such Indebtedness described in this clause (2) being
hereinafter referred to as the "Original Term Loan Indebtedness"), (3) such
Original Term Loan Indebtedness shall not be repaid on the Amendment No. 2
Effective Date, but rather shall be continued and re-evidenced by this Agreement
as a portion of the Term Loans outstanding hereunder, (4) the Term A Loan made
on the Amendment No. 2 Effective Date shall be an amount equal to the Total Term
A Loan Commitment and (5) for all purposes of this Agreement and the other Loan
Documents, the sum of the Original Term Loan Indebtedness immediately prior to
the Amendment No. 2 Effective Date ($92,500,000) and the Term A Loan made on the
Amendment No. 2 Effective Date ($15,000,000) shall constitute the Term Loan
outstanding on the Amendment No. 2 Effective Date in the principal amount of
$107,500,000."


(e) Section 2.01(b) (Commitments). Section 2.01(b)(ii) is hereby amended and
restated in its entirety as follows:


"(ii) The aggregate principal amount of the Original Term Loan made on the
Effective Date shall not exceed the Total Original Term Loan Commitment. The
aggregate principal amount of the Term A Loan made on the Amendment No. 2
Effective Date shall not exceed the Total Term A Loan Commitment. Any principal
amount of the Term Loan which is repaid or prepaid may not be reborrowed."





--------------------------------------------------------------------------------







(f) Section 2.02(a) (Making the Loans). Clause (iv) of Section 2.02(a) of the
Financing Agreement is hereby amended and restated in its entirety as follows:


"(iv) the proposed borrowing date, which must be a Business Day, and, with
respect to the portion of the Term Loan funded pursuant to the Total Original
Term Loan Commitment must be the Effective Date, and with respect to the portion
of the Term Loan funded pursuant to the Total Term A Loan Commitment must be the
Amendment No. 2 Effective Date."


(g) Section 2.03(b) (Repayment of Loans; Evidence of Debt). The first sentence
of Section 2.03(b) of the Financing Agreement is hereby amended and restated in
its entirety to read as follows:


"(b) The outstanding principal amount of (i) the Original Term Loans made on the
Effective Date shall be repaid in consecutive quarterly installments on the last
day of each fiscal quarter beginning on June 30, 2016 in an aggregate principal
amount equal to $1,250,000.00 and (ii) the Term A Loans made on the Amendment
No. 2 Effective Date shall be repaid in consecutive quarterly installments on
the last day of each fiscal quarter beginning on March 31, 2018 in an aggregate
principal amount equal to $187,500.00. The outstanding unpaid principal amount
of the Term Loan, and all accrued and unpaid interest thereon, shall be due and
payable on the earlier of (i) the Final Maturity Date and (ii) the date on which
the Term Loan is declared due and payable pursuant to the terms of this
Agreement."


(h) Section 2.05(a)(ii) (Reduction of Term Loan Commitments). Section
2.05(a)(ii) of the Financing Agreement is hereby amended and restated in its
entirety to read as follows:


"(ii) Term Loan. The Total Original Term Loan Commitment terminated at 5:00 p.m.
(New York City time) on the Effective Date. The Total Term A Loan Commitment
shall terminate at 5:00 p.m. (New York City time) on the Amendment No. 2
Effective Date."


(i) Section 6.01(s) (Use of Proceeds). Section 6.01(s) of the Financing
Agreement is hereby amended and restated in its entirety to read as follows:


"(s) Use of Proceeds. The proceeds of (i) the Original Term Loans shall be used
on the Effective Date to refinance the Existing Credit Facility, (ii) the Term A
Loans may be used to purchase Convertible Notes and/or for working capital
purposes and (iii) the Loans shall be used to pay fees and expenses in
connection with the transactions contemplated hereby and fund working capital
and general corporate purposes of the Borrower and its Subsidiaries."


(j) Section 7.01(a) (Reporting Requirements). Clause (xvi) of Section 7.01(a) of
the Financing Agreement is hereby amended and restated in its entirety as
follows:


"(xvi) on or prior to the date that is 5 Business Days after the last day of
each calendar month commencing with the month ending November 30, 2017, a
statement in form and detail satisfactory to the Agents and certified by an
Authorized Officer of the Borrower containing a calculation of (A) the amount
(if any) by which the principal amount of Convertible Notes purchased in
accordance with Section 7.02(m)(iii)(B) during the month preceding such
statement exceeds the Specified Note Disbursements made during such month (such
excess (if any), the "Purchase Savings Amount") and (B) the amount that is (1)
15% of the Purchase Savings Amount for such month and (2) 15% of the aggregate
Purchase Savings Amounts (such amount in this clause (2), the "Aggregate Savings
Amount");".







--------------------------------------------------------------------------------





(k) Section 7.01 (Convertible Notes). Section 7.01 of the Financing Agreement is
hereby amended by adding a new clause (r) to the end of such Section to read as
follows:


"(r) Convertible Notes. Any Convertible Notes purchased by any Loan Party shall
immediately be retired by such Loan Party."


(l) Section 7.02(m) (Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc.). Clause (iii) of Section 7.02(m) of the
Financing Agreement is hereby amended and restated in its entirety to read as
follows:


"(iii) make any payment, prepayment, redemption, defeasance, sinking fund
payment or repurchase of any Indebtedness in respect of the Convertible Notes or
refund, refinance, replace or exchange any Indebtedness in respect of the
Convertible Notes; provided that the Parent may (A) refund, refinance, replace,
repay or exchange any Indebtedness in respect of the Convertible Notes with
Permitted Refinancing Indebtedness, (B) use not more than $15,000,000 to
purchase Convertible Notes, (C) repay the Convertible Notes by making payment in
Qualified Equity Interests of the Parent upon the conversion thereof, (D) on the
maturity or conversion thereof, repay the Convertible Notes in cash in an amount
not to exceed the principal amount of Convertible Notes that remain outstanding
after the repayment of all or a portion of such Convertible Notes with Qualified
Equity Interests to the maximum extent permissible under the Convertible Note
Indenture in accordance with the election of the holders of the Convertible
Notes pursuant to the Convertible Note Indenture; and (E) pay, when due,
interest and reimbursable indemnities and expenses payable in respect of the
Convertible Notes;".


(m) Representations and Warranties. Each representation and warranty set forth
in Article VI of the Financing Agreement and each other Loan Document providing
that such representations and warranties are made "as of the Effective Date" or
like language is hereby amended to provide that such representations and
warranties are true, correct and complete "as of the Amendment No. 2 Effective
Date" except as set forth on the disclosure schedules delivered to the Agents on
the date hereof and annexed hereto as Exhibit A (in respect of schedules to the
Financing Agreement) and Exhibit B (in respect of schedules to the Security
Agreement), which disclosure schedules shall amend and restate the corresponding
schedules to the Financing Agreement and the Security Agreement, in each case as
in effect prior to the date hereof.


3. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Agents and the Lenders as follows:


(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered by or on behalf of the
Loan Parties to any Agent or any Lender pursuant to the Financing Agreement or
any other Loan Document on or immediately prior to the Amendment Effective Date
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to "materiality" or "Material Adverse
Effect" in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
date as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification)





--------------------------------------------------------------------------------





on and as of such earlier date), and no Default or Event of Default has occurred
and is continuing as of the Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.


(b) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Amendment, and to consummate the transactions contemplated hereby and by the
Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business in, and is in good standing in each jurisdiction where the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified and be in good standing
could not reasonably be expected to have a Material Adverse Effect.


(c) Authorization, Etc. The execution and delivery by each Loan Party of this
Amendment and each other Loan Document to which it is or will be a party, and
the performance by it of the Financing Agreement, as amended hereby, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene (A) any of its Governing Documents, (B) any applicable Requirement of
Law or (C) any Material Contract binding on or otherwise affecting it or any of
its properties, (iii) do not and will not result in or require the creation of
any Lien (other than pursuant to any Loan Document) upon or with respect to any
of its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except, in the case of clauses (ii)(B), (ii)(C) and (iv),
to the extent where such contravention, default, noncompliance, suspension,
revocation,
impairment, forfeiture or nonrenewal could not reasonably be expected to have a
Material Adverse Effect.


(d) Enforceability of Loan Documents. This Amendment is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally and by principles of equity.


(e) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.


4. Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner satisfactory to the Agents, of the following
conditions precedent (the first date upon which all such conditions shall have
been satisfied being hereinafter referred to as the "Amendment No. 2 Effective
Date"):


(a) Representations and Warranties. The representations and warranties contained
in this Amendment and in Article VI of the Financing Agreement and in each other
Loan Document shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Amendment No. 2 Effective Date as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all





--------------------------------------------------------------------------------





material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of such earlier date).


(b) No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Amendment No. 2 Effective Date or result from
this Amendment becoming effective in accordance with its terms.


(c) Material Adverse Effect. The Agents shall have determined, in their
reasonable judgment, that no event or development shall have occurred since
December 31, 2016, which could reasonably be expected to have a Material Adverse
Effect.


(d) Liens; Priority. The Agents shall be satisfied that the Collateral Agent has
been granted, and holds, for the benefit of the Agents and the Lenders, a
perfected, first priority Lien on and security interest in all of the
Collateral, subject only to Permitted Liens, to the extent such Liens and
security interests are required pursuant to the Loan Documents to be granted or
perfected on or before the Amendment No. 2 Effective Date.


(e) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with any Loan Document or the
transactions contemplated thereby or the conduct of the Loan Parties' business
shall have been obtained or made and shall be in full force and effect. There
shall exist no claim, action, suit, investigation, litigation or proceeding
(including, without limitation, shareholder or derivative litigation) pending
or, to the knowledge of any Loan Party, threatened in any court or before any
arbitrator or Governmental Authority which (i) relates to the Loan Documents or
the transactions contemplated thereby or (ii) could reasonably be expected to
have a Material Adverse Effect.


(f) Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to any Secured Party.


(g) Payment of Fees, Etc. The Borrower shall have paid on or before the
Amendment No. 2 Effective Date all fees, costs, expenses and taxes then payable
pursuant to Section 2.06 of the Financing Agreement and Section 12.04 of the
Financing Agreement.


(h) Delivery of Documents. The Collateral Agent shall have received on or before
the Amendment No. 2 Effective Date the following, each in form and substance
reasonably satisfactory to the Collateral Agent and, unless indicated otherwise,
dated the Amendment No. 2 Effective Date:


(i) this Amendment, duly executed by the Loan Parties, each Agent and each
Lender;


(ii) [reserved];


(iii) [reserved];


(iv) a certificate of an Authorized Officer of each Loan Party, certifying (A)
(1) as to copies of the Governing Documents of such Loan Party, together with
all amendments thereto (including, without limitation, a true and complete copy
of the charter, certificate of formation, certificate





--------------------------------------------------------------------------------





of limited partnership or other publicly filed organizational document of each
Loan Party certified as of a recent date not more than 30 days prior to the
Effective Date by an appropriate official of the jurisdiction of organization of
such Loan Party which shall set forth the same complete name of such Loan Party
as is set forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction) or (2) that no changes
have been made to such Governing Documents delivered to
the Collateral Agent on or after the Effective Date, (B) as to a copy of the
resolutions or written consents of such Loan Party authorizing (1) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party and (2) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith, (C) (1) the names
and true signatures of the representatives of such Loan Party authorized to sign
each Loan Document (in the case of a Borrower, including, without limitation,
Notices of Borrowing, LIBOR Notices and all other notices under this Agreement
and the other Loan Documents) to which such Loan Party is or will be a party and
the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such authorized officers or (2) that no changes have been made to each
certificate of incumbency delivered to the Collateral Agent on or after the
Effective Date and (D) as to the matters set forth in Sections 4(a) and 4(b) of
this Amendment;


(v) a certificate of the chief financial officer of the Parent certifying
compliance with the covenants set forth in Section 7.03 of the Financing
Agreement;


(vi) a certificate of the appropriate official(s) of (A) the jurisdiction of
organization of each Loan Party and (B) each jurisdiction of foreign
qualification of each Loan Party in which such Loan Party owns or leases real
property certifying as of a recent date not more than 30 days prior to the
Amendment No. 2 Effective Date as to the subsistence in good standing of, and
the payment of taxes by, such Loan Party in such jurisdictions;


(vii) an opinion of (A) Covington & Burling LLP, outside counsel to the Loan
Parties and (B) the General Counsel of the Loan Parties, in each case as to such
matters as the Collateral Agent may reasonably request;


(viii) a certificate of the chief financial officer of the Parent, certifying as
to the solvency of the Loan Parties on a consolidated basis (after giving effect
to the Term A Loans made on the Amendment No. 2 Effective Date); and


(ix) a Notice of Borrowing pursuant to Section 2.02 of the
Financing Agreement.


The Agents and the Lenders agree that their execution of this Amendment shall
mean that the conditions to effectiveness set forth in Sections 4(c), (g) and
(h) have been satisfied.


5. Continued Effectiveness of the Financing Agreement and Other Loan Documents.
Each Loan Party hereby (a) acknowledges and consents to this Amendment, (b)
confirms and agrees that the Financing Agreement and each other Loan Document to
which it is a party is, and shall continue to be, in full force and effect and
is hereby ratified and confirmed in all respects, except that on and after the
Amendment No. 2 Effective Date, all references in any such Loan Document to "the
Financing Agreement", the "Agreement", "thereto", "thereof", "thereunder" or
words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Amendment, and (c)





--------------------------------------------------------------------------------





confirms and agrees that, to the extent that any such Loan Document purports to
assign or pledge to the Collateral Agent, for the benefit of the Agents and the
Lenders, or to grant to the Collateral Agent, for the benefit of the Agents and
the Lenders, a security interest in or Lien on any Collateral as security for
the
Obligations of the Loan Parties from time to time existing in respect of the
Financing Agreement (as amended hereby) and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects. This Amendment does not and shall not
affect any of the obligations of the Loan Parties, other than as expressly
provided herein, including, without limitation, the Loan Parties' obligations to
repay the Loans in accordance with the terms of Financing Agreement or the
obligations of the Loan Parties under any Loan Document to which they are a
party, all of which obligations shall remain in full force and effect. Except as
expressly provided herein, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Agent or any Lender under the Financing Agreement or any other Loan Document nor
constitute a waiver of any provision of the Financing Agreement or any other
Loan Document.


6. No Novation. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Financing Agreement or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby.


7. No Representations by Agents or Lenders. Each Loan Party hereby acknowledges
that it has not relied on any representation, written or oral, express or
implied, by any Agent or any Lender, other than those expressly contained
herein, in entering into this Amendment.


8. Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries has any claim or cause of action against any Agent
or any Lender (or any of the directors, officers, employees, agents, attorneys
or consultants of any of the foregoing) and (b) the Agents and the Lenders have
heretofore properly performed and satisfied in a timely manner all of their
obligations to the Loan Parties, and all of their Subsidiaries and Affiliates.
Notwithstanding the foregoing, the Agents and the Lenders wish (and the Loan
Parties agree) to eliminate any possibility that any past conditions, acts,
omissions, events or circumstances would impair or otherwise adversely affect
any of their rights, interests, security and/or remedies. Accordingly, for and
in consideration of the agreements contained in this Amendment and other good
and valuable consideration, each Loan Party (for itself and its Subsidiaries and
Affiliates and the successors, assigns, heirs and representatives of each of the
foregoing) (collectively, the "Releasors") does hereby fully, finally,
unconditionally and irrevocably release, waive and forever discharge the Agents
and the Lenders, together with their respective Affiliates and Related Funds,
and each of the directors, officers, employees, agents, attorneys and
consultants of each of the foregoing (collectively, the "Released Parties"),
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys' fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case, on or prior to the Amendment No. 2 Effective Date directly
arising out of, connected with or related to this Amendment, the Financing
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of any Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Loan Party, or the making of any Loans or other advances, or the management
of such Loans or other advances or the Collateral. Each Loan Party represents
and warrants that it has no knowledge of any claim by any Releasor against any
Released Party or of any facts or acts or omissions of





--------------------------------------------------------------------------------





any Released Party which on the date hereof would be the basis of a claim by any
Releasor against any Released Party which would not be released hereby.


9. Further Assurances. The Loan Parties shall execute any and all further
documents, agreements and instruments, and take all further actions, as may be
required under Applicable Law or as any Agent may reasonably request, in order
to effect the purposes of this Amendment.


10. Miscellaneous.


(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.


(b) Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.


(c) This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York.


(d) Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Financing Agreement. Accordingly, it
shall be an immediate Event of Default under the Financing Agreement if any
representation or warranty made by any Loan Party under or in connection with
this Amendment shall have been incorrect in any material respect (or in any
respect if such representation or warranty is qualified or modified as to
materiality or "Material Adverse Effect" in the text thereof) when made or
deemed made.


(e) Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.


[Remainder of page intentionally left blank.]









































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.


 
 
BORROWER:


 
 
AVID TECHNOLOGY, INC.
 
By:
/s/ Brian E. Agle
 
 
Name: Brian E. Agle
 
 
Title: Senior Vice President and Chief Financial Officer



 
 
GUARANTOR:


 
 
AVID TECHNOLOGY WORLDWIDE, INC.
 
By:
/s/ Brian E. Agle
 
 
Name: Brian E. Agle
 
 
Title: President


















































































--------------------------------------------------------------------------------







 
 
ADMINISTRATIVE AGENT AND COLLATERAL AGENT:




 
 
CERBERUS BUSINESS FINANCE, LLC


 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Chief Executive Officer










































































































--------------------------------------------------------------------------------





 
 
Lenders:




 
 
CERBERUS ASRS FUNDING LLC


 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President

 
 
CERBERUS ASRS HOLDINGS LLC


 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President

 
 
CERBERUS AUS LEVERED HOLDINGS LP


 
By:
CAL I GP Holdings LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS AUS LEVERED II LP


 
By:
CAL II GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President

 
 
CERBERUS ICQ LEVERED LLC


 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President

 
 
CERBERUS ICQ LEVERED LOAN OPPORTUNITIES FUND, L.P.
 
By:
Cerberus ICQ Levered Opportunities GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS ICQ OFFSHORE LEVERED LP
 
By:
Cerberus ICQ Offshore GP LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director






--------------------------------------------------------------------------------





 
 
CERBERUS ICQ OFFSHORE LOAN OPPORTUNITIES MASTER FUND, L.P.
 
By:
Cerberus ICQ Offshore Levered GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS KRS LEVERED LOAN OPPORTUNITIES FUND, L.P.
 
By:
Cerberus KRS Levered Opportunities GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS LEVERED LOAN OPPORTUNITIES FUND III, L.P.
 
By:
Cerberus Levered Opportunities III GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS LOAN FUNDING XIX, L.P.
 
By:
Cerberus LFGP XIX, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS LOAN FUNDING XV, L.P.
 
By:
Cerberus ICQ GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director






--------------------------------------------------------------------------------





 
 
CERBERUS LOAN FUNDING XVI LP
 
By:
Cerberus PSERS GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS LOAN FUNDING XVII LTD.
 
By:
Cerberus ASRS Holdings LLC, its attorney-in-fact
 
 
 
 
 
/s/ Daniel E. Wolf
 
 
Duly Authorized Signatory
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President

 
 
CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.
 
By:
Cerberus NJ Credit Opportunities GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS PSERS LEVERED LOAN OPPORTUNITIES FUND, L.P.
 
By:
Cerberus PSERS Levered Opportunities GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS FSBA HOLDINGS LLC
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President

 
 
CERBERUS ND CREDIT HOLDINGS LLC
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President






--------------------------------------------------------------------------------





 
 
CERBERUS OFFSHORE LEVERED LOAN OPPORTUNITIES MASTER FUND III, L.P.
 
By:
Cerberus Offshore Levered Opportunities III GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS SWC LEVERED LOAN OPPORTUNITIES MASTER FUND, L.P.
 
By:
Cerberus SWC Levered Opportunities GP, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS LOAN FUNDING XVIII L.P.
 
By:
Cerberus LFGP VXIII, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS LOAN FUNDING XX L.P.
 
By:
Cerberus LFGP XX, LLC
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Senior Managing Director

 
 
CERBERUS N-1 FUNDING LLC
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President

 
 
CERBERUS OFFSHORE LEVERED III LP
 
By:
COL III GP Inc.
 
Its:
General Partner
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President






--------------------------------------------------------------------------------





 
 
CERBERUS SWC LEVERED II LLC
 
 
 
 
By:
/s/ Daniel E. Wolf
 
 
Name: Daniel E. Wolf
 
 
Title: Vice President












































































































--------------------------------------------------------------------------------





EXHIBIT A


Financing Agreement Schedules

































































































--------------------------------------------------------------------------------





EXHIBIT B


Security Agreement Schedules



























































